DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 05/20/19. These drawings are accepted by the Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-9, 11-13 and 15-20 are rejected under 35 U.S.C. 102 (a1) / (a2) as being anticipated by Sugaya (EP0304053) or Sugaya. (US Patent 4,,964,059).

a plurality of ultrasonic elements (6, see: Fig. 1) coupled to and distributed evenly along an external surface of the tubular housing to define a gap between an outer surface of the ultrasonic elements and an internal surface of the pipe (see Fig. 1), the ultrasonic elements (6) configured to transmit ultrasonic signals and sense ultrasonic signals reflected from the internal surface of the pipe to sense corrosion and scale buildup information inside the pipe (page 5, lines 16-27 and , the ultrasonic elements configured to transmit the information to the processing device (page 3, lines 44-48,).
Regarding claim 11, Sugaya discloses it is similar in scope with claim 1 and therefore, it is rejected for the reasons set for that claim. Furthermore, D1 and D2 disclose a sensor assembly being communicatively coupled to a processing device (see 10, Fig. 1, and 25, Fig. 3, 02). 
Regarding claim 16, it is similar in scope with claim 1 and therefore, it is rejected for the reasons set forth for that claim.

Regarding claims 5,-6, 13, 17 and 20, (see page 5, lines 2-27 and page 5, lines 39-46 of Sugaya).
Regarding claims 8 and 18, (see: page 5, lines 16-26 of Sugaya).
Regarding claims 9, 15 and 19, Sugaya discloses signal processing device 10 has also a function of selecting signals supplied from amplifiers 21, 22a, 22b and 23 and inputs them in recorder 8. After the measurement finishes, the recorder is taken out of the pig body. A data in the recorder is analyzed with the use of data processing device 24 arranged outside the pipe body to show the data relative to a pipe shape or a wall, thickness of a pipe in a form easy to see on a display 25 with a printer or on a hard copy therefrom (see: col. 5, lines 13-28 of Sugaya ‘059).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sugaya (EP0304053) in view of Krieg et al. (Pub. No.: US2003/0136195), hereinafter, Krieg.
.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sugaya (EP0304053) in view of Hino et al. (JP08188151), hereinafter, Hino. 
Regarding claim 10, Sugaya does not particularly disclose or suggest wherein the sensor assembly is electrically coupled to a rotating cleaning brush configured to clean an interior diameter of the pipe to prepare the pipe to be inspected 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to utilize in Sugaya the rotating brush of Hino because it would provide means for regular maintenance check of large diameter water channels of hydroelectric power system or water supply system and would execute both inspection and cleaning operations simultaneously to thereby improve accuracy and efficiency of checking operation and making this combination much more effective.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sugaya (EP0304053) in view of Moyer et al. (Pub. No.: US 2007/0239968), hereinafter, Moyer. 
	Regarding claim 14, Sugaya discloses a processing device 10 and recorder 8. Note that signal processing device 10 selects signals of each of transducers 6 on the basis of the abovementioned threshold levels .+-.St. Every time all the transducers work at least once, signal processing device 10 outputs the selected signals and the number corresponding to the selected signals. Then, the outputted signals and the number are stored in recorder 8. (22)   In this way, the data, being collected successively in the 
 					Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUES M SAINT SURIN whose telephone number is (571)272-2206.  The examiner can normally be reached on Mon to Frid (Flex) 10:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR D PATEL can be reached on (571) 272 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/JACQUES M SAINT SURIN/Examiner, Art Unit 2861